              Case 21-50236-KBO         Doc 11      Filed 09/07/21   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In Re:                                         :   Chapter 7
                                                :
 Bayou Steel BD Holdings, L.L.C.,               :   Case No.: 19−12153−KBO
                                                :
                    Debtor.                     :
                                                :
 George L. Miller                               :
                                                :   MEDIATION STATUS REPORT
                    Plaintiff,                  :
 v.                                             :
                                                :
 Xpress Recycling, Inc.,                        :   Adv. Proc. No.: 21−50236−KBO
                                                :
                 Defendant.                     :
                                                :


        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

                       Mediation sessions are scheduled to occur on ___________________
                       A mediation session needs to be scheduled, but the mediator has been
                       unable to arrange a date and time.

          X            OTHER: Parties are negotiating with the mediator. The mediation will be
                       rescheduled within 15 days if a settlement is not reached.


Dated: September 7, 2021                      /s/ Ian Connor Bifferato
                                            Ian Connor Bifferato (DE #3273)
                                            The Bifferato Firm P.A.
                                            1007 N. Orange Street, 4th Floor
                                            Wilmington, DE 19801
